Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 17/198,408	Art Unit: 1727          October 15, 2022

DETAILED ACTION
Applicant’s response filed on September 21, 2022 has been received. Claims 1-7 are currently pending. Claim 1 has been amended. Claim 7 is newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Manabe et al. on claims 1-6 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 2010/0203409 A1; as found in IDS dated 03/11/2021) in view of Kinoshita et al. (US 2007/0222413 A1).
As to Claims 1-4 and 6-7, Manabe et al. discloses a fuel cell system, comprising: a fuel cell stack 100; 
fuel cell auxiliary equipment 510;
a battery 508 connected to an output terminal of said fuel cell stack;
a load system 500 connected to the output terminal of said fuel cell stack;
a controller 600 configured to control the fuel cell system and configured to calculate the auxiliary equipment power requirement (reads on the claimed predicting) (Fig. 1, paragraphs [0041 and 0056]). Manabe further discloses wherein the outside air temperature is used in controlling the fuel cell system and wherein the required output power is calculated and voltage value is controlled (paragraphs [0052 and 0056-0057]). The controller of Manabe is intrinsically configured to perform the claimed functions given that the components and structure of the prior art and the present invention are identical. See MPEP 2112 and 2114. Manabe does not specifically disclose the claimed main battery and sub-battery.
However, Kinoshita et al. teaches of a fuel cell vehicle, comprising:
a fuel cell stack 10;
auxiliary equipment 11,12,40a for said fuel cell stack;
a high-voltage battery 20 (main battery) that supplies power to an electric motor;
a low-voltage battery 30 (sub-battery with lower output than main battery) that is connected to the output terminal of said fuel cell stack so it can be charged and that powers the auxiliary equipment; 
a motor 60 (load device) connected to the output terminal of said fuel cell stack;
and controllers 50,90 configured to control the fuel cell vehicle (Fig. 1 and paragraphs [0010 and 0022-0023]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Manabe to comprise a high-voltage battery and a low-voltage battery as claimed because Kinoshita teaches that it is possible to facilitate and ensure an operation of shutting off electric power supplies from the batteries as well as an operation of confirming the shut-off thereof (paragraph [0056]).
As to Claim 5, Manabe discloses wherein the load system 500 comprises load devices that do not affect the operation of the fuel cell stack, such as the vehicle cabin heater or the cooling medium pump, for example (paragraphs [0049-0052]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727